                           Case 4:19-cr-00603-JM Document 29 Filed 06/03/20 Page 1 of 5
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITEDSTATESDISTRICTCOURT                                                     J         OBzozo
                                                                                                              JAMesw,
                                                           Eastern District of Arkansas                       By: --...L:]                     ,CLERK
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE oepctaic
                                   v.                                     )
           SERGIO HERNANDEZ-HERNANDEZ                                     )
                                                                          )      Case Number: 4:19-cr-00603-JM-1
                                                                          )       USM Number: 08883-379
                                                                          )
                                                                          )        J. Fletcher See, Ill
                                                                          )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            Count 1 of Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
8 U.S.C. § 1326(a)                 Illegal reentry after deportation, a Class E felony                      8/26/2019                      1




       The defendant is sentenced as provided in pages 2 through          __S
                                                                            _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
• Count(s)                       N/A                    D is       D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 da)'s of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.




                                                                          JAMES M. MOODY JR., U.S. DISTRICT JUDGE




                                                                         Date                   {
AO 245B (Rev. 09/19)       Case
                       Judgment      4:19-cr-00603-JM
                                in a Criminal Case        Document 29 Filed 06/03/20 Page 2 of 5
                       Sheet 4-Probation
                                                                                                                      2_ of
                                                                                                      Judgment-Page _ _                5
 DEFENDANT: SERGIO HERNANDEZ-HERNANDEZ
 CASE NUMBER: 4:19-cr-00603-JM-1
                                                            PROBATION

 You are hereby sentenced to probation for a tenn of:
     FIVE (5) YEARS




                                                MANDATORY CONDITIONS
I.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
    probation and at least two periodic drug tests thereafter, as detennined by the court.
           D The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
               substance abuse. (check ifapplicable)
4. Ill You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5. 0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
7.   0 You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)      Case
                       Judgment  in a4:19-cr-00603-JM
                                      Criminal Case          Document 29 Filed 06/03/20 Page 3 of 5
                       Sheet 4A - Probation
                                                                                                 Judgment-Page   -~3~_        of   --~5___
DEFENDANT: SERGIO HERNANDEZ-HERNANDEZ
CASE NUMBER: 4:19-cr-00603-JM-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. lfnotifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
l 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245B (Rev. 09/19)      Case
                       Judgment  in a4:19-cr-00603-JM
                                      Criminal Case     Document 29 Filed 06/03/20 Page 4 of 5
                       Sheet 4B - Probation
                                                                                         Judgment-Page   4   of   5
DEFENDANT: SERGIO HERNANDEZ-HERNANDEZ
CASE NUMBER: 4:19-cr-00603-JM-1

                                          ADDITIONAL PROBATION TERMS
 14. If the defendant is deported, he shall not illegally return to the United States.
AO 24SB (Rev. 09/19)
                           Case 4:19-cr-00603-JM Document 29 Filed 06/03/20 Page 5 of 5
                       Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                                           5_ of
                                                                                                          Judgment - Page __                 5
 DEFENDANT: SERGIO HERNANDEZ-HERNANDEZ
 CASE NUMBER: 4:19-cr-00603-JM-1


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D      Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balance due

             D    not later than                                  , or
             D    in accordance with      D    C,    D   D,   D    E,or    •     Fbelow; or

 8    D      Payment to begin immediately (may be combined with           D C,       D D, or     D F below); or
C     D      Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g.• months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D      Payment in equal       _ _ _ _ _ (e.g.• weekly. monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence· _ _ _ _ _ (e.g.• 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E    D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.• 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    liZI   Special instructions regarding the payment of criminal monetary penalties:
              Upon motion of the government, the $100 special assessment was waived pursuant to 18 U.S.C. § 3573, as
              deportation is anticipated.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone!aJY penalties is due during
the period of imprisonment. All criminal mone!aTY penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                Joint and Several               Corresponding Payee,
      (including defendant number)                        Total Amount                     Amount                         if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




PaY!!}ents shall be a_pplied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (t>) fine interest, (7) community restitution, (8) NTA assessment, (Y) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
